DETAILED ACTION
This Office action is in response to the application filed on 21 June 2021.
Claims 1-21 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hensarling et al. US 2017/0160324 A1.
As to claim 1, Hensarling discloses substantially the invention as claimed, including a system (Figure 10, the system 300) for testing parameters of an antenna under test (Fig, 10, the AUT 312), comprising:
a test bed (Fig. 10, the test stand 328);
a reference antenna (Fig. 10, the probe assembly 50) mounted on the test bed; and
a support (Fig. 10, the test stand arm 340 with the pivot point 335), configured to receive and support the antenna under test, wherein the support is on the test bed.
As to claim 2, Hensarling discloses, wherein the support is a surface of the test bed (Fig. 10-13, and associated text).
As to claim 3, Hensarling discloses, wherein the support is a fixture affixed to the test bed (Fig. 10-13, and associated text).
As to claim 4, Hensarling discloses a turntable (Figure 10, the rotating table 320) rotatably mounted on the test bed, wherein the support is on the turntable (Fig. 10-13, and associated text).
As to claim 5, Hensarling discloses, wherein the support is at a rotational axis of the turntable (Fig. 10-13, and associated text).
As to claim 6, Hensarling discloses, wherein the support is a fixture (the pivot point 335) at a center of the turntable (Fig. 10-13, and associated text).
As to claim 7, Hensarling discloses, wherein the turntable is configured for automatic rotation (Fig. 10-13, and associated text).
As to claim 8, Hensarling discloses, wherein the turntable is configured for manual rotation (Fig. 10-13, and associated text).
As to claim 9, Hensarling discloses, wherein the reference antenna is mounted in a fixed position relative to the support (Fig. 10-13, and associated text).
As to claim 10, Hensarling discloses, wherein the reference antenna is mounted in a variable position (a desired position [48]) relative to the support (Figs. 10-13, and associated text).
As to claim 11, Hensarling discloses, wherein the test bed comprises a plurality of discrete positions (desired location, [48]) at which the reference antenna may be mounted (Fig. 10-13, and associated text).
As to claim 12, Hensarling discloses a system (Figure 10, the system 300) for testing parameters of an antenna under test (Fig. 10, the AUT 312), comprising:
a test bed (Fig. 10, the test stand 328);
a reference antenna (Fig. 10, the probe assembly 50) mounted on the test bed;
a turntable (Figure 10, the rotating table 320) rotatably mounted on the test bed; and
a support (Fig. 10, the test stand arm 340 with the pivot point 335) configured to receive and support the antenna under test, wherein the support is on the turntable, and wherein the turntable is configured to support the antenna under test for rotation relative to the reference antenna without changing a distance between the antenna under test and the reference antenna (Figs. 10-13, and associated text, [44]-[46]).
As to claim 13, Hensarling discloses, wherein the test bed and the turntable are configured to be moved and used without having to re-calibrate the reference antenna to the antenna under test (Figs. 10-13, and associated text).
As to claim 14, Hensarling discloses, wherein the support is a surface of the turntable (Figs. 10-13, and associated text).
As to claim 15, Hensarling discloses, wherein the support is a fixture (the pivot point 335) affixed to the turntable (Figs. 10-13, and associated text).
As to claim 16, Hensarling discloses, wherein the reference antenna comprises a first reference antenna oriented along a first axis (a linear actuator 310 for x-axis), and wherein the system further comprises a second reference antenna that is oriented along a second axis (a linear actuator 315 for y-axis) different than the first axis (Figs. 10-13, and associated text, [44]-[46]).
As to claim 17, Hensarling discloses, wherein the first axis and the second axis are perpendicular to each other (Fig. 10, and associated text, [44]-[46]).
As to claim 18, Hensarling discloses a system (Figure 10, the system 300) for testing parameters of an antenna under test (Fig. 10, the AUT 312), comprising:
a test bed (Fig. 10, the test stand 328);
a reference antenna (Fig. 10, the probe assembly 50) mounted at a variable position (a desired position [48]) on the test bed;
a turntable (Figure 10, the rotating table 320) rotatably mounted on the test bed;
a support (Fig. 10, the test stand arm 340 with the pivot point 335), configured to receive and support the antenna under test, wherein the support is on the turntable, and wherein the turntable is configured to support the antenna under test for rotation relative to the reference antenna (Figs. 10-13, and associated text, [44]-[46]); and
a control system (Figure 1, the computer system 20) configured to:
obtain different azimuth angles of the antenna under test by rotating the turntable (Figs. 10-13, and associated text);
receive signals transmitted from the antenna under test, wherein the signals are generated based on the different azimuth angles of the antenna under test (Figs. 10-13, and associated text); and
measure, based on the signals transmitted from the antenna under test, azimuth angle-dependent properties of the antenna under test at the different azimuth angles of the antenna under test on the turntable (Figs. 10-13, and associated text)..
As to claim 19, Hensarling discloses, wherein the turntable is automatically rotated under control of the control system (Figs. 10-13, and associated text).
As to claim 20, Hensarling discloses, wherein the reference antenna comprises a first reference antenna oriented along a first axis (a linear actuator 310 for x-axis), and wherein the system further comprises a second reference antenna oriented along a second axis (a linear actuator 315 for y-axis) orthogonal to the first axis (Figs. 10-13, and associated text).
As to claim 21, Hensarling discloses, wherein the reference antenna has at least one known property, the at least one known property comprising one or more of the following properties: a power level, a signal quality, a beam width, or a beam steering range (Figs. 10-13, and associated text, [24]).
The prior art cited in this Office action is: Hensarling et al. US 2017/0160324 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649